DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
(I)	Claim 1 of the instant application 17/582,879 are rejected on the ground of nonstatutory double patenting over claims 1-20 of US Pat. 9,807,257 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  Comparative analysis of the claim inventions between the instant application and said patent provides evidence that that the claim limitations of the instant application are clearly covered by the limitations of claimed invention of said patent.  A comparative analysis of the current claims and said patent is shown below:
			
Instant Application: 17/582,879
US Pat. 9,807,257
1. A virtualized facsimile adapter configured to intemperate with a facsimile server, the facsimile server being of the type that provides communications logic that receives electronic items over a digital network from a requester, provides a queue of received items awaiting transmission to at least one peer facsimile device, and uses hardware and/or software to convert queued electronic items into facsimile format transmissions to at least one peer facsimile device, the virtualized facsimile adapter comprising: 

a virtual facsimile driver configured to reside on the facsimile server, the virtual facsimile driver accessing stored configuration information identifying a remote network-accessible facsimile communicating resource, the virtual facsimile driver being further configured to access the identified remote network-accessible facsimile communicating resource over a networked data port/channel; 

a main processing loop configured to check the facsimile server queue to determine if the queue contains any electronic items that need to be sent by facsimile to at least one peer facsimile device; 

a binder that, if the main processing loop determines the queue contains an electronic item that needs to be sent by facsimile to at least one peer facsimile device, binds to the networked data port/channel and delivers digital information representing the electronic item over the networked port/channel to the remote network-accessible transmitting resource for facsimile transmission by the remote network-accessible transmitting resource to the at least one peer facsimile device; and 


a status monitor that communicates with the remote network-accessible transmitting resource the status monitor monitoring the status of the facsimile transmittal by the remote network-accessible transmitting resource to the at least one peer facsimile device and communicating status information to the requester over the network.
1. A virtualized facsimile adapter configured to interoperate with a facsimile server, the facsimile server being of the type that provides communications logic that receives electronic items over a digital network from a requester, provides a queue of received items awaiting transmission to at least one peer facsimile device, and uses hardware and/or software to convert queue electronic items into facsimile format transmissions to at least one peer facsimile device, the virtualized facsimile adapter comprising: 

a virtual facsimile driver configured to reside on the facsimile server, the virtual facsimile driver accessing stored configuration information identifying a remote network-accessible facsimile communicating resource, the virtual facsimile driver being further configured to access the identified remote network-accessible facsimile communicating resource over at least one of a networked data port and a networked data channel; 

a main processing loop configured to check the facsimile server queue and determine in response to the checking when the queue contains any electronic items that need to be sent by facsimile to at least one peer facsimile device; 

a binder that, upon the main processing loop determining the queue contains an electronic item that needs to be sent by facsimile to at least one peer facsimile device, binds to the at least one of the networked data port and the networked data channel and delivers digital information representing the electronic item over the at least one of the networked data port and the networked data channel to the remote network-accessible transmitting resource for facsimile transmission by the remote network-accessible transmitting resource to the at least one peer facsimile device; and 

a status monitor that communicates with the remote network-accessible transmitting resource, the status monitor monitoring the status of the facsimile transmittal by the remote network-accessible transmitting resource to the at least one peer facsimile device and communicating status information to the requester over the network.


From the above evidence that the claim limitations of the instant application are clearly covered by the limitations of claimed invention of said US Pat. 9,807,257.  
It would have been obvious to the ordinary artisan at the time of the invention was made to modify said patent by broadening the claims for the purpose of enjoying greater protection and coverage.
(II)	Claim 1 of the instant application 17/582,879 are rejected on the ground of nonstatutory double patenting over claims 1-11 of US Pat. 10,991,366 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  Comparative analysis of the claim inventions between the instant application and said patent provides evidence that that the claim limitations of the instant application are clearly covered by the limitations of claimed invention of said patent.  A comparative analysis of the current claims and said patent is shown below:
			
Instant Application: 17/582,879
US Pat. 10,091,366
1. A virtualized facsimile adapter configured to intemperate with a facsimile server, the facsimile server being of the type that provides communications logic that receives electronic items over a digital network from a requester, provides a queue of received items awaiting transmission to at least one peer facsimile device, and uses hardware and/or software to convert queued electronic items into facsimile format transmissions to at least one peer facsimile device, the virtualized facsimile adapter comprising: a virtual facsimile driver configured to reside on the facsimile server, the virtual facsimile driver accessing stored configuration information identifying a remote network-accessible facsimile communicating resource, the virtual facsimile driver being further configured to access the identified remote network-accessible facsimile communicating resource over a networked data port/channel; a main processing loop configured to check the facsimile server queue to determine if the queue contains any electronic items that need to be sent by facsimile to at least one peer facsimile device; a binder that, if the main processing loop determines the queue contains an electronic item that needs to be sent by facsimile to at least one peer facsimile device, binds to the networked data port/channel and delivers digital information representing the electronic item over the networked port/channel to the remote network-accessible transmitting resource for facsimile transmission by the remote network-accessible transmitting resource to the at least one peer facsimile device; and a status monitor that communicates with the remote network-accessible transmitting resource the status monitor monitoring the status of the facsimile transmittal by the remote network-accessible transmitting resource to the at least one peer facsimile device and communicating status information to the requester over the network.
1. A virtualized facsimile interface configured to interoperate with a facsimile device, the facsimile device being of the type that (i) provides communications logic that receives electronic items from a requester, and (ii) provides a queue of at least one received item awaiting transmission to at least one peer remote network-accessible facsimile communicating resource; and the virtualized facsimile interface being of the type that based on policy attribute information, works in conjunction with the facsimile device to convert the at least one electronic item into a common format upon determining that conversion into the common format is required before transmission of the at least one electronic item, the virtualized facsimile interface comprising at least one processor configured to provide: a virtual facsimile driver operatively coupled to the facsimile device, the virtual facsimile driver accessing said policy attribute information associated with the at least one remote network-accessible facsimile communicating resource, the virtual facsimile driver being configured to transmit to a remote network-accessible transmitting resource information that identifies the at least one remote network-accessible facsimile communicating resource; at least one processing loop configured to check the queue to determine that the queue contains any electronic items for transmission, the at least one processing loop selectively determining, based on said policy attribute information that conversion of the at least one electronic item into the common format is not required; the at least one processing loop configured to determine that the at least one electronic item is ready for transmission, the at least one processing loop causing a binding to at least one of a networked data port and a networked data channel and to deliver digital information representing the electronic item via the bound at least one of a networked port and a networked data channel to the remote network-accessible transmitting resource for transmission to the at least one remote network-accessible facsimile communicating resource; and a status receiver that receives a status from the remote network-accessible transmitting resource about the transmittal of the electronic item by the remote network-accessible transmitting resource to the at least one remote network accessible facsimile communicating resource.


From the above evidence that the claim limitations of the instant application are clearly covered by the limitations of claimed invention of said US Pat. 10,091,366.  
It would have been obvious to the ordinary artisan at the time of the invention was made to modify said patent by broadening the claims for the purpose of enjoying greater protection and coverage.


(III)	Claim 1 of the instant application 17/582,879 are rejected on the ground of nonstatutory double patenting over claims 1-10 of US Pat. 10,542,160 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  Comparative analysis of the claim inventions between the instant application and said patent provides evidence that that the claim limitations of the instant application are clearly covered by the limitations of claimed invention of said patent.  A comparative analysis of the current claims and said patent is shown below:
			
Instant Application: 17/582,879
US Pat. 10,542,160
1. A virtualized facsimile adapter configured to intemperate with a facsimile server, the facsimile server being of the type that provides communications logic that receives electronic items over a digital network from a requester, provides a queue of received items awaiting transmission to at least one peer facsimile device, and uses hardware and/or software to convert queued electronic items into facsimile format transmissions to at least one peer facsimile device, the virtualized facsimile adapter comprising: a virtual facsimile driver configured to reside on the facsimile server, the virtual facsimile driver accessing stored configuration information identifying a remote network-accessible facsimile communicating resource, the virtual facsimile driver being further configured to access the identified remote network-accessible facsimile communicating resource over a networked data port/channel; a main processing loop configured to check the facsimile server queue to determine if the queue contains any electronic items that need to be sent by facsimile to at least one peer facsimile device; a binder that, if the main processing loop determines the queue contains an electronic item that needs to be sent by facsimile to at least one peer facsimile device, binds to the networked data port/channel and delivers digital information representing the electronic item over the networked port/channel to the remote network-accessible transmitting resource for facsimile transmission by the remote network-accessible transmitting resource to the at least one peer facsimile device; and a status monitor that communicates with the remote network-accessible transmitting resource the status monitor monitoring the status of the facsimile transmittal by the remote network-accessible transmitting resource to the at least one peer facsimile device and communicating status information to the requester over the network.
1. A virtualized facsimile interface configured to interoperate with a facsimile device, the facsimile device being of the type that (i) provides communications logic that receives electronic items from a requester, and (ii) provides a queue of at least one received item awaiting transmission to at least one peer remote network-accessible facsimile communicating resource; and the virtualized facsimile interface being of the type that based on policy attribute information, works in conjunction with the facsimile device to convert the at least one electronic item into a common format upon determining that conversion into the common format is required before transmission of the at least one electronic item, the virtualized facsimile interface comprising at least one processor configured to provide: a virtual facsimile driver operatively coupled to the facsimile device, the virtual facsimile driver accessing said policy attribute information associated with the at least one remote network-accessible facsimile communicating resource, the virtual facsimile driver being configured to transmit to a remote network-accessible transmitting resource information that identifies the at least one remote network-accessible facsimile communicating resource; at least one processing loop configured to check the queue to determine that the queue contains any electronic items for transmission, the at least one processing loop selectively determining, based on said policy attribute information that conversion of the at least one electronic item into the common format is not required; the at least one processing loop configured to determine that the at least one electronic item is ready for transmission, the at least one processing loop causing a binding to at least one of a networked data port and a networked data channel and to deliver digital information representing the electronic item via the bound at least one of a networked port and a networked data channel to the remote network-accessible transmitting resource for transmission to the at least one remote network-accessible facsimile communicating resource; and a status receiver that receives a status from the remote network-accessible transmitting resource about the transmittal of the electronic item by the remote network-accessible transmitting resource to the at least one remote network accessible facsimile communicating resource.


From the above evidence that the claim limitations of the instant application are clearly covered by the limitations of claimed invention of said US Pat. 10,542,160.  
It would have been obvious to the ordinary artisan at the time of the invention was made to modify said patent by broadening the claims for the purpose of enjoying greater protection and coverage.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, inter alia, several “IF” clauses….
“IF” clause is a conditional in the claim that may or may not occur. Under the broadest scenario, the method need not invoke the steps. See Exparte Katz, 2011 WL 514314, *4 (BPAI 2011) (citing In reAm. Acad. Of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004)). See also MPEP § 2111.04 (claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed).
This will be examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meyers et al (US 2010/0097634) in view of Chasin (US 2007/0244974).
Claim 1, Meyers teaches a virtualized facsimile adapter configured to interoperate with a facsimile server (The private data network may be a virtual private network spread across the Internet, for example, using VPN links or other types of secure links over the Internet, [0027]), the facsimile server being of the type that provides communications logic that receives electronic items over a digital network from a requester (the sending party 105 can send a fax 120 through the use of a standalone fax machine or copier 205 or a fax ready personal computer 210 that is connected to a public switched telephone network (PSTN) 230 or Integrated Services Digital Network (ISDN) 235 through a fax modem. Sending parties 105 could also send a fax 120 using a mobile PDA/smart phone 215, a personal computer, or other device capable of transmitting using a Fax Over Internet Protocol (FOIP), [0033],  comprising: 
a virtual facsimile driver configured to reside on the facsimile server, the virtual facsimile driver accessing stored configuration information identifying a remote network-accessible facsimile communicating resource (The private data network may be a virtual private network spread across the Internet, for example, using VPN links or other types of secure links over the Internet, [0027]), the virtual facsimile driver being further configured to access the identified remote network-accessible facsimile communicating resource over a networked data port/channel (The private data network may be a virtual private network spread across the Internet, for example, using VPN links or other types of secure links over the Internet, [0027]);
a main processing loop configured to check the facsimile server queue to determine if the queue contains any electronic items that need to be sent by facsimile to at least one peer facsimile device (fax capable device 115 with fax 120).
a binder that, if the main processing loop determines the queue contains an electronic item that needs to be sent by facsimile to at least one peer facsimile device, binds to the networked data port/channel and delivers digital information representing the electronic item over the networked port/channel to the remote network-accessible transmitting resource for facsimile transmission by the remote network-accessible transmitting resource to the at least one peer facsimile device (The fax capable device 115 sends the document 110 as a fax message (or simply "fax") 120, via a fax protocol transmission, to a receiving fax server 125. The receiving fax server 125 passes the fax 120, as a raw fax document file having for example an image format such as TIFF, to a processing unit 130 which in conjunction with a file server 135, a mail server 140 and a web server 145 perform the fax keyword processing and search method 400, [0027].  Here examiner further notes that there are several channels to be determined (i.e., channel via FOIP 240, ISDN 235, and/or PSTN 230 and the processor determined the appropriate channel for the secure fax, in this case, FOIP 240 is the binding channel and the transmission is taken place thru this secure channel ); and 
While Meyers teaches provides 
Meyers does not discuss provides a queue of received items awaiting transmission to at least one peer facsimile device, and uses hardware and/or software to convert queued electronic items into facsimile format transmissions to at least one peer facsimile device, the virtualized facsimile adapter  (BOLD highlighted).
Chasin teaches the queuing process as part of the processing node 112 performing the queuing in Fig. 5, 502… “With more specific reference to FIG. 5, embodiments of the processing node 112 can include one or more queue storage and routing modules 502, an outbound quarantine 504, and a quarantine spool and index 506. Backup processing nodes 124 include components similar to those shown in FIG. 5, so that backup processing nodes 124 can perform message processing in the same manner as the primary processing node 112, [0088]”; In a queuing operation 1108 the message is queued for delivery at the determined proximity preferred node. In a routing operation 1110, the message is intelligently routed toward the recipient. In accordance with some embodiments, the routing operation 1110 utilizes an anycast or multicast addressing scheme. In some embodiments, the private network has a peering arrangement with a backbone network, whereby the private network MTA can identify efficient routes for the message based on various routing criteria. In other embodiments, member nodes may be directly connected to the private network with private leased lines, which are only used for the purpose of interacting with the private network, [0181]”
Furthermore, Meyers does not discuss “a status monitor that communicates with the remote network-accessible transmitting resource, the status monitor monitoring the status of the facsimile transmittal by the remote 27network-accessible transmitting resource to the at least one peer facsimile device and communicating status information to the requester over the network”.
Chasin provides a remedy as he details “Processing node(s) 112 monitor the outbound message traffic and provide various services that can enhance the perception of trustworthiness and reputation by recipients on the other member network 106 and recipients on the Internet 110. Within the member community that include the member network 104 and the other member network 106, messages from other members can be trusted as a result of processing performed by the processing node(s) 112. In addition, the processing node(s) 112 can apply signatures to outbound messages, whereby recipients on the public network 108 can more readily trust that the messages do not pose a threat because of outbound filtering performed by the processing node(s) 112, [0075’; or A monitoring client 210 communicates with a monitor service 406 of the administrative node 118 to demonstrate that the member node 114 is available. In one embodiment, the member node 114 communicates with the network administrative node 118 via XML RPC. The administrative node 118 also includes a certificate authority 408. The certificate authority 408 issues digital certificates to the member node 114 to facilitate secure communication between the member node 114 and the processing hub 108, [0161]).

Therefore it would have been obvious to the ordinary artisan at the time of the invention was made to incorporate the teaching of Chasin into the teaching of Meyer for the purpose of utilizing a queueing platform for an intelligent routing toward the trusted recipients to protect the integrity and privacy of communication.

				Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/           Primary Examiner, Art Unit 2651